82 N.Y.2d 736 (1993)
621 N.E.2d 690
602 N.Y.S.2d 323
Marna Thoma, Appellant,
v.
Sandor Ronai, Respondent.
Court of Appeals of the State of New York.
Decided September 9, 1993.
Sean E. Stanton, New York City, for appellant.
Seligson, Rothman & Rothman, New York City (Alyne I. Diamond of counsel), for respondent.
Chief Judge KAYE and Judges SIMONS, TITONE, HANCOCK, JR., BELLACOSA and SMITH concur in memorandum; Judge LEVINE taking no part.
*737MEMORANDUM.
The order of the Appellate Division should be affirmed, with costs, and the certified question answered in the affirmative.
Plaintiff commenced this negligence action to recover damages for personal injuries suffered by her as a pedestrian when she was struck by defendant's automobile in an intersection. Defendant interposes comparative negligence.
The submissions to the nisi prius court on plaintiff's motion for summary judgment, consisting of her affidavit and the police accident report, demonstrate that she may have been negligent in failing to look to her left while crossing the intersection. Plaintiff's concession that she did not observe the vehicle that struck her raises a factual question of her reasonable care. Accordingly, plaintiff did not satisfy her burden of demonstrating the absence of any material issue of fact and the lower courts correctly denied summary judgment.
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order affirmed, etc.